MEMORANDUM OPINION
                                                 No. 04-12-00037-CV

                                    IN THE INTEREST OF C.N.H., A Child

                         From the 37th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2010-PA-01410
                         Honorable Charles Montemayor, Associate Judge Presiding 1

Opinion by:          Phylis J. Speedlin, Justice

Sitting:             Sandee Bryan Marion, Justice
                     Phylis J. Speedlin, Justice
                     Marialyn Barnard, Justice

Delivered and Filed: May 23, 2012

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Tasha F. 2 appeals the trial court’s order terminating her parental rights to C.N.H. See

TEX. FAM. CODE ANN. §§ 161.001(1)(D), (2) (West Supp. 2011). Tasha’s court-appointed

counsel filed a brief stating that he has conducted a professional evaluation of the record and

there are no meritorious issues to appeal. Counsel concludes that the appeal is wholly without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). See In re

R.R., No. 04–03–00096–CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio May 21,



1
  The Honorable David A. Berchelmann is the presiding judge of the 37th Judicial District Court. However, the
order of termination was signed by the Honorable Charles Montemayor, Associate Judge. The order denying
Tasha’s motion for de novo hearing was signed by the Honorable Barbara Hanson Nellermoe, presiding judge of the
45th Judicial District Court, on February 14, 2012.
2
    To protect the identity of the minor child, we refer to the parent and child by an alias. See TEX. R. APP. P. 9.8.
                                                                                       04-12-00037-CV


2003, no pet.) (applying Anders procedure in appeal from termination of parental rights), disp. on

merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.) (mem. op.); see

also In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004, no pet.) (same).

       Counsel certified that he sent a copy of the Anders brief to Tasha and advised her of her

right to examine the record and to file a pro se brief. Tasha has not filed a pro se brief.

       After reviewing the brief and the record, we agree that the appeal is without merit.

Therefore, we affirm the trial court’s order and grant counsel’s motion to withdraw. Nichols v.

State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d
176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

                                                   Phylis J. Speedlin, Justice




                                                 -2-